     Case: 0:20-cv-00141-DLB Doc #: 4 Filed: 12/01/20 Page: 1 of 4 - Page ID#: 36




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CIVIL ACTION NO. 20-141-DLB

JOSE SALVADOR LANTIGUA                                                           PETITIONER


v.                       MEMORANDUM OPINION AND ORDER


H. ALLEN BEARD, Warden                                                        RESPONDENT

                                         *** *** *** ***

        Federal inmate Jose Salvador Lantigua has filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. # 1). Lantigua argues that federal

inmates may earn sentencing credits pursuant to 18 U.S.C. § 3632 before the Bureau of

Prisons has fully implemented its obligations under the First Step Act. See Pub. Law 115-

391, Sec. 102(a) (Dec. 21, 2018). He separately contends that he is entitled to serve the

remainder of his sentence—seven years—in home confinement. Lantigua finally asserts

that he need not exhaust his administrative remedies because his petition poses only a

question of statutory interpretation. (Doc. # 1 at 5-7).

        Lantigua has attempted to assert these claims twice before in this Court. In each

instance, the petition was denied without prejudice because Lantigua did not file his

petition on a court-approved form, asserted multiple unrelated claims in a single petition,

failed to adequately explain the basis for his claim to relief, and/or had self-evidently failed

to exhaust his administrative remedies prior to filing suit. The Clerk of the Court sent

Lantigua the forms necessary to file a renewed petition once these errors had been
   Case: 0:20-cv-00141-DLB Doc #: 4 Filed: 12/01/20 Page: 2 of 4 - Page ID#: 37




addressed. Lantigua v. Beard, No. 0: 20-CV-118-DLB (E.D. Ky. 2020); Lantigua v. Beard,

No. 0: 20-CV-132-KKC (E.D. Ky. 2020).

       Lantigua’s present petition suffers from the same defects as its predecessors.

Lantigua has again failed to file his habeas corpus petition on this Court’s approved form

as required by the Court’s Local Rules. LR 5.2(a). In addition, his claims related to

sentencing credits and to service of his sentence in home confinement are factually and

legally distinct, and may not be asserted in a single petition.

       As the Court has previously noted, it is readily apparent that Lantigua has not

exhausted his administrative remedies prior to seeking habeas relief. This is required.

Fazzini v. Northeast Ohio Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006).

Lantigua has engaged in informal discussions with staff about earned time credits under

18 U.S.C. § 3632 and a transfer to home confinement. However, he filed a formal

grievance with the warden only three days before signing his current petition. (Doc. # 1-

1 at 2-3). Administrative remedies must be fully exhausted prior to filing suit and in strict

conformity with the agency’s claims processing rules. Woodford v. Ngo, 548 U.S. 81, 92-

94 (2006). To fully exhaust those remedies, Lantigua must file a formal grievance with

the warden, and if he does not obtain the full measure of relief he seeks, must appeal to

the Mid-Atlantic Regional Office and then, if necessary, to the National Office of Inmate

Appeals. See 28 C.F.R. § 542.10 et seq.; BOP Program Statement 1330.18 (Jan. 6,

2014). Further, Lantigua does not qualify for an equitable exception to the exhaustion

requirement. Cf. Colton v. Ashcroft, 299 F. Supp. 2d 681, 689-90 (E.D. Ky. 2004)

(explaining that the “futility” exception to the exhaustion requirement applies only where

there has been “a prior indication from the agency that it does not have jurisdiction over



                                              2
  Case: 0:20-cv-00141-DLB Doc #: 4 Filed: 12/01/20 Page: 3 of 4 - Page ID#: 38




the matter or it has evidenced a strong position on the issue together with an

unwillingness to reconsider.”).

         The purpose of the exhaustion requirement is to ensure that the agency has an

opportunity to review and revise its actions before litigation is commenced.            This

preserves both judicial resources and administrative autonomy. It also ensures that a

court reviewing the agency’s final action does so upon a developed and complete

evidentiary record. Noriega-Lopez v. Ashcroft, 335 F. 3d 874, 881 (9th Cir. 2003);

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996). That final point

is particularly relevant here. Lantigua contends that he is presently entitled to earned

time credits, but he points to nothing in the record to indicate that the BOP disagrees, and

it is not self-evident that it does: “FSA Time Credits (FTC) may only be earned for

completion of assigned evidence-based recidivism reduction programs or productive

activities authorized by BOP and successfully completed on or after January 15, 2020.”

See https://www.bop.gov/inmates/fsa/faq.jsp#fsa_time_credits (visited on Nov. 24,

2020).

         As a final matter, Lantigua has already filed a motion to serve the remainder of his

sentence in home confinement, a request denied by the court which imposed his

sentence. United States v. Lantigua, No. 3: 16-CR-125-TJC-PDB-1 (M.D. Fla.2016)

(Doc. # 73 therein). Lantigua’s appeal of that determination remains pending. As this

Court has explained, a request seeking compassionate release to home detention must

be made by motion pursuant to 18 U.S.C. § 3582(c) in the court that imposed the

prisoner’s sentence, not through a habeas corpus petition under 28 U.S.C. § 2241. Cf.

Tucker v. Quinttane, 5: 20-CV-210-KKC (E.D. Ky. 2020); see also Wilson v. Williams, 961



                                              3
   Case: 0:20-cv-00141-DLB Doc #: 4 Filed: 12/01/20 Page: 4 of 4 - Page ID#: 39




F.3d 829, 844 (6th Cir. 2020) (“[A]lthough the [Bureau of Prisons] has the ability to

recommend compassionate release, only the sentencing court is authorized to reduce a

term of imprisonment.”).

       In light of the foregoing, the Court will deny Lantigua’s petition without prejudice.

If he chooses to do so he may file a new petition, in full conformity with the rules described

above and after he has fully and properly exhausted his administrative remedies.

Appropriate forms may be obtained from the Clerk of the Court.

       Accordingly, it is ORDERED as follows:

       (1)    Lantigua’s Petition (Doc # 1) is DENIED;

       (2)    The Court will enter an appropriate Judgment to be filed contemporaneously

herewith; and

       (3)    This matter is STRICKEN from the Court’s docket.

       This 1st day of December, 2020.




                                              4
